 



Exhibit 10.19

ARBITRON INC.

Schedule of 2004 Bonuses and 2005 Bonus Parameters
for Named Executive Officers

2004 Bonuses for Named Executive Officers

     On January 27, 2005, the Compensation and Human Resources Committee (the
“Committee”) of the Board of Directors of Arbitron Inc. (the “Company”) met and
made certain determinations that affect the bonuses for executive officers for
2004.

     The Committee previously established certain parameters for determining
bonuses for executive officers for 2004. These parameters included achievement
of various objective and subjective Company performance goals, as well as
individual performance goals in certain circumstances. The bonus determinations
for Mr. Steve Morris, the Company’s chief executive officer, and Mr. Bill Walsh,
the Company’s chief financial officer, were established based on the Committee’s
review and determination of the Company’s 2004 performance in comparison to the
goals established by the Committee. Bonuses for Mr. Owen Charlebois and
Ms. Janice Giannini, two of the Company’s other named executive officers, were
established based on an assessment of their individual performance and the
determination by the Committee of the Company’s performance based on the goals
previously established by the Committee. As a result of the Committee’s review
and determination, the following executive officers will be entitled to a bonus
for 2004 in the amounts set forth below:

      Name and Principal Position   2004 Bonus
Stephen B. Morris
   
President and Chief Executive Officer.
  77% of 2004 base salary
Owen Charlebois
   
President of U.S. Media Services.
  51% of 2004 base salary
William J. Walsh
   
Executive Vice President of Finance and Planning and
   
Chief Financial Officer.
  44% of 2004 base salary
Janice Giannini
   
Executive Vice President and Chief Information Officer
  37% of 2004 base salary

The bonus for Mr. Pierre Bouvard, the Company’s other named executive officer in
2004, has not yet been determined.

2005 Bonus Parameters for Named Executive Officers

     On February 23, 2005, the Compensation and Human Resources Committee (the
“Committee”) of the Board of Directors of Arbitron Inc. (the “Company”) met and
approved the establishment of certain parameters for determining bonuses for
executive officers for 2005,

 



--------------------------------------------------------------------------------



 



which would be payable in early 2006.

     The Committee set various objective and subjective Company goals in terms
of earnings per share, revenue and implementation of certain non-financial
initiatives, with certain weightings attributable to achievement of each of
these goals. The Committee then established various criteria for achieving
“threshold”, “target” and “superior” performance in relation to these goals.
Under the bonus arrangements currently in place, each executive officer’s bonus
can be weighted to take into account achievement of both Company goals and
individual goals. As a general matter, the bulk of an executive officer’s bonus
for 2005 will be determined as a result of achievement of Company goals, with
the remaining portion based on achievement of individual goals, except in the
case of Mr. Steve Morris, the Company’s President and Chief Executive Officer,
and Bill Walsh, the Company’s Executive Vice President, Finance and Planning and
Chief Financial Officer, whose bonuses will be determined entirely on the basis
of achievement of Company goals.

     Taking into account the foregoing, the Committee established a “target”
bonus for each executive officer, expressed as a percentage of base salary. The
target bonuses for the executive officers who are expected to be “named
executive officers” in 2005 are set forth below:

      Name and Principal Position   2005 Target Bonus
Stephen B. Morris
   
President and Chief Executive Officer.
  75% of 2005 base salary
Owen Charlebois
   
President of U.S. Media Services.
  50% of 2005 base salary
Pierre C. Bouvard
   
President of International/New Ventures.
  40% of 2005 base salary
William J. Walsh
   
Executive Vice President of Finance and Planning and
   
Chief Financial Officer.
  40% of 2005 base salary
Scott Henry
   
Executive Vice President and Chief Information Officer
  40% of 2005 base salary

     In addition, the Committee approved a supplementary bonus opportunity based
on achievement of certain additional non-financial goals in 2005. Under this
opportunity, executive officers may be eligible to receive an additional bonus
equal to up to 100% of their “target” bonus if these non-financial goals are
achieved.

     The Committee has the discretion to award bonuses in excess of the
percentages set forth above.

 